DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 (and newly presented claims 20-22 and 24), in the reply filed on October 9, 2022 is acknowledged. Newly presented claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2, “allyl” is misspelled. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites compounds “acillin” and “disulfram.” The examiner does not find these to be known compounds in the art. It is possible that what Applicant intends is “allicin” and “disulfiram,” respectively, but this is unclear because the compounds are recited identically in the specification. The claim is rendered vague and indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7-10, 20 and 21 are rejected under 35 U.S.C. 102/(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wall (WO 2019/094383) with Kashfi et al (Biochem. Pharmacol., 2013) to demonstrate inherency.
Applicant does not provide a particular definition of a “hydrogen sulfide donor.” This term is construed here as any compound that undergoes a transformation in vivo resulting in the production of hydrogen sulfide – essentially a hydrogen sulfide prodrug.
Wall discloses the administration of N-acetylcysteine amide (NACA) for the treatment of oxidative stress related to methamphetamine (MA) use. See abstract. The reference further discloses a variety of dosage protocols, including daily. The reference discloses a dosage range of 300 mg to 325 mg daily. For a 70 kg adult, this dosage would fall within the recited range of claim 4. The reference further discloses a dosage range of 20 mg to 30 mg. See paragraph bridging pp 27-28.  
The product may be administered by any typical route, including oral and intravenous. See p 13, 2nd full paragraph. The product may be prepared in any routine pharmaceutical form, including an enteric-coated tablet. See p 14, 3rd full paragraph. 
The reference is silent regarding the status of the compound as a H2S donor. Kashfi confirms that N-acetylcysteine is a sulfide donor. See Figure 3. NACA is an amide of this compound. In administering this product, the prevention of endothelial dysfunction would be accomplished. 

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al (Hum. Exp. Toxicol., 2012) with Yu et al (Clin. Chim. Acta, 2014) to demonstrate inherency.
Zhang discloses the administration of NACA to prevent MA-induced tissue damage in mice. See abstract and “Animal study design” at pp 932-933. 
The reference further discloses that NACA provides cysteine for GSH production. See paragraph bridging pp 939-940. It is known that H2S is produced endogenously from cysteine. See Yu at abstract.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-11, 13, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Hum. Exp. Toxicol., 2012) and Wall (WO 2019/094383) in view of Lord et al (Cardiovasc. Res., 2010).
Zhang teaches as set forth above. The reference further teaches that acute and chronic use of MA can result in substantial medical consequences, including cardiovascular ones. MA use results in the hallmarks of oxidative stress, such as decreased glutathione (GSH) levels and reduced levels and activities of antioxidant enzymes. See Introduction.
Wall teaches as set forth above. 
The references do not exemplify the treatment of a patient with a particular type of endothelial dysfunction.  
Lord reiterates that MA use results in oxidative stress and is associated with a variety of cardiovascular disorders. See Introduction and section 4.2. The reference concludes that oxidative stress plays a significant role in mediating the cardiovascular disease (CVD), eccentric left ventricular dilation and systolic dysfunction. See abstract.    
It would have been obvious to one having ordinary skill at the time the application was filed to administer NACA to a patient to treat or prevent an MA-related disorder, such as cardiovascular disease, with a reasonable expectation of success. The artisan would be motivated to take such action because the art teaches that MA-related oxidative stress is a factor in many types of organ dysfunction, such as cardiovascular disease. In the absence of unexpected results, it would be within the scope of the artisan to optimize dosage and protocol, including the type of composition (enteric, etc) based on the guidance of Wall through routine experimentation.
  
Claims 2, 12, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Hum. Exp. Toxicol., 2012) and Wall (WO 2019/094383) in view of Lord et al (Cardiovasc. Res., 2010) as applied to claims 1, 4-11, 13, 14, 20 and 21 above, and further in view of Yu et al (Clin. Chim. Acta, 2014) and Wu (CN 101940785). The Wu reference is not in English, so the examiner is relying on a machine translation to indicate its contents. Citations will refer to the translation.
Zhang, Wall and Lord teach as set forth above. The references a silent regarding of the particularly recited H2S donors set forth in claim 2 or the use of an additional non-H2S donating therapeutic agent, such as cystathionine gamma lyase (CSE). 
Yu reviews hydrogen sulfide as a cardiovascular protective agent. H2S has an ameliorating effect on oxidative stress, by strengthening the endogenous antioxidant system. The compound is capable of scavenging reactive oxidative species (ROS) as well as preventing their generation. See section 4.4. The reference further addresses the therapeutic use of H2S with respect to atherosclerosis, CVD and hypertension. See sections 5.1, 5.2 and 5.4. The reference further discusses the use of particular H2S donors, such as diallyl trisulfide (DATS). See section 6 and figure 4B.  
Wu reiterates the cardioprotective nature of H2S. See pp 1-2. The reference teaches the administration of H2S-producing enzymes, such as CSE, for the treatment of diseases caused by the lack or suppression of endogenous H2S production. See page 3, lines 6-8. The reference discloses enteric and transdermal formulations comprising CSE. See examples 5 and 6.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to treat any patient having a disease comprising endothelial dysfunction, such as hypertension, CVD, etc. with a H2S donating drug with a reasonable expectation of success because it is expressly suggested in the art. It would be obvious to take this action particularly when treating an MA patient having such dysfunction. The art establishes that H2S donating drugs have utility in treating oxidative stress and CVD, hypertension, etc. The art further establishes that it is beneficial to treat the oxidative stress resulting from ingesting MA. In the absence of unexpected results, it would be further obvious to use any art-suggested H2S donor, such as DATS for the treatment of endothelial dysfunction in this population. 
It would be further obvious to add another non H2S donating agent, such as CSE, with a reasonable expectation of success. Wu had taught generally that this agent is effective in increasing in vivo H2S and expressly suggested its use in treating hypertension. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be used for the same purpose, in order to form a third composition to be used for the very same purpose … [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA1980)(citations omitted).

Allowable Subject Matter
Claims 3 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Deng et al (Chem. Soc. Rev., 2020) teaches the use of supramolecular hosts for sequestration of pharmaceuticals and toxins. Figure 10 depicts a crystal structure for MA sequestered by a cucurbit[n]uril-type receptor. See also Figure 6 and section 2.2. The reference further notes that sugammadex is well known for the sequestration of NMBA agents in order to reverse neuromuscular blockade. See section 2.1 and figure 5. The art does not teach or fairly suggest its use in the treatment or prevention of endothelial dysfunction related to methamphetamine use. 


Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623